DETAILED ACTION

This is the initial Office action based on the application filed May 22, 2020.
Claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement filed 03/03/2021 has been considered.  An initialed copy of Form 1449 is enclosed herewith.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-8, 10-15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumar (US 2018/0188924 B2). 

Regarding claim 1, Kumar
acquiring first information in a clipboard (see at least paragraph 73, 74, user initiates a copy to copy the text (first information) to the clipboard which initiates contextual paste target prediction); and 
displaying, in a specified interface, second information associated with the first information, wherein the second information is entry information for opening a functional scene to be entered associated with the first information (see at least paragraph 74, the text is identified as a physical address and a map application is the predicted target (functional scene) when user control is selected the map application is opened and a search using the address is initiated (second information entry into the scene); paragraphs 54-56, state of the application after activation using the selected content after copy; fig 2, 5A-5D)

Regarding claim 2, the rejection of claim 1 is incorporated, and Kumar further discloses:
wherein before displaying, in the specified interface, the second information associated with the first information, the method further comprises: acquiring identification information of a target interface of the functional scene to be entered associated with the first information (see at least paragraph 74, the text is identified as a physical address and a map application is the predicted target (functional scene) when user control is selected the map application is opened and a search using the address is initiated (second information entry into the scene); paragraphs 54-56, state of the application after activation using the selected content after copy; fig 2, 5A-5D)

Kumar further discloses:
jumping, according to the identification information, to the target interface of the functional scene to be entered associated with the first information in response to detecting a trigger operation on the second information (see at least paragraph 74, the text is identified as a physical address and a map application is the predicted target (functional scene) when user control is selected the map application is opened and a search using the address is initiated (second information entry into the scene); paragraphs 54-56, state of the application after activation using the selected content after copy; fig 2, 5A-5D)

Regarding claim 4, the rejection of claim 1 is incorporated, and Kumar further discloses:
wherein before displaying, in the specified interface, the second information associated with the first information, the method further comprises: displaying the second information for a predetermined period of time after switching to the specified interface (see at least paragraph 63, user controls hidden after a predetermined period of time)

Regarding claim 6, the rejection of claim 2 is incorporated, and Kumar further discloses:
wherein the acquiring the identification information of the target interface of the functional scene to be entered associated with the first information further comprises: sending the first information to a server, and receiving, from the server, the identification information of the target interface of the functional scene to be entered associated with the first information, wherein the identification information is determined by the server based on the first information; or recognizing information content of the first information, determining, according to the information content, a type of the first information, determining, according to the type of the first information, the functional scene to be entered, and determining, according to the first information and the functional scene to be entered, the identification information of the target interface of the functional scene to be entered associated with the first information (see at least fig 3 and paragraph 59, online service provides target prediction as well as paragraph 60, where the prediction takes place locally)

Regarding claim 7, the rejection of claim 2 is incorporated, and Kumar further discloses:
wherein: acquiring identification information of the target interface of the functional scene to be entered associated with the first information further includes acquiring identification information of target interfaces of a plurality of functional scenes to be entered associated with the first information; and displaying, in the specified interface, second information associated with the first information further includes displaying, in the specified interface, second information of one or more than one of the plurality of functional scenes associated with the first information (see at least paragraph 52, multiple predicted applications; figs 4, 5D, 6D; paragraph 61, user input for highest ranked target application, secondary user input to display lower ranked target applications; paragraph 74, some or all of the secondary user controls may also be displayed at 

Regarding claim 8, the rejection of claim 7 is incorporated, and Kumar further discloses:
wherein displaying, in the specified interface, the second information of one of the plurality of functional scenes associated with the first information further comprises one of: displaying the second information of one functional scene that has been used most frequently among the plurality of functional scenes; or displaying the second information of one functional scene that is most recently used 25Ref. No.: BF I 902405US among the plurality of functional scenes (see at least paragraphs 48, 66, and 72, context for prediction may include recently-used application or most recently activated application)

Regarding claim 10, the rejection of claim 2 is incorporated, and Kumar further discloses:
displaying, in the target interface, the first information (see at least paragraph 74, 54-56; fig 6A-6D, showing the selected text of figure 6A in the predicted email app in 6C)

Regarding claim 11, the rejection of claim 1 is incorporated, and Kumar further discloses:
wherein: the specified interface includes a desktop (see at least fig 1 and paragraph 29, computing device may be a desktop), and displaying, in the specified interface, the second information associated with the first information further includes displaying, in a search box at the desktop, the second information associated with the first information (see at least paragraph 30, search application may be the predicted application; paragraph 38, search applications may be displayable as overlays or other manners or integrated into an OS rather than displayed in a separate application window; paragraph 54, search operation in a predicted search application)

Regarding claims 12-15 and 17-20, the scope of the instant claims does not differ substantially from that of claims 1-4 and 6-8.  Accordingly, claims 12-15 and 17-19 are rejected for the same reasons as set forth in the rejections of claims 1-4 and 6-8, respectively, and claim 20 is rejected for the same reasons as set forth in the rejection of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US 2018/0188924 B2) in view of Kim (US 2020/0169789).

Regarding claim 5, the rejection of claim 1 is incorporated.  However, Kumar does not explicitly disclose, but Kim
one of: cancelling the display of the second information in response to determining that a number of times that the second information is displayed in the specified interface is greater than a first threshold; or cancelling the display of the second information in response to determining that a number of trigger operations on the second information is greater than or equal to a second 24Ref. No.: BF I 902405US threshold (see at least paragraph 162)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kumar by adapting the teachings of Kim to include cancelling the operation when a user has cancelled the recommendation function more than a threshold number of times.  The combination allows for the most relevant recommendations to a user based on historical selection/cancellation to be recommended which increases the effectiveness of the recommendation.  

Regarding claim 16, the scope of the instant claim does not differ substantially from that of claim 5 and is rejected for the same reasons.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US 2018/0188924 B2) in view of Sharifi (US 2016/0321052).

Regarding claim 9, the rejection of claim 7 is incorporated.  However, Kumar does not explicitly disclose, but Sharifi discloses:
wherein displaying, in the specified interface, the second information of more than one of the plurality of functional scenes associated with the first information further comprises: displaying the second information of the more than one of the plurality of functional scenes in a polling manner (see at least paragraph 37, ranking of applications may include information about abandonment, past suggested actions that are not taken by the user and uses this data to select suggested actions)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kumar by adapting the teachings of Sharifi to include taking into account users past actions, particularly not selecting certain actions or most frequently used applications, when selecting rank for suggested actions.  The combination allows for the most relevant application to a user based on historical selection to be suggested which increases the effectiveness of the suggestion.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Powell discloses dynamic deep links to targets.  Dou discloses inputting a URL from a clipboard to a browser address bar.  Bastide discloses enhanced copy and paste between applications.  Abbott discloses transferring information between application programs on a mobile device involving a browser.  Downs discloses providing recommendations using information determined for domains of interest.  Guo is commonly owned and share an inventor and discloses similar methods to this examined application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY L JORDAN whose telephone number is (571)270-5481.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIMBERLY L JORDAN/Examiner, Art Unit 2194